Citation Nr: 1610644	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran serviced on active duty from April 1983 to April 1986 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

A bilateral knee disability was not incurred in or aggravated by the Veteran's period of active duty.

CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty notify.  The record reflects that VA sent to the Veteran all required notice in an October 2009 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained all available service treatment records (STRs) along records from the Army National Guard and VA treatment records.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and obtained VA medical opinions in this matter.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.
Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It is noted that the Board remanded the appeal in December 2012 to obtain outstanding STRs, to conduct a VA examination, and to obtain a VA medical opinion on whether bilateral knee disability is related to service.  The Board again remanded the appeal in January 2014 for an adequate VA medical opinion in this matter.  The requested actions were completed.  Also, the Board obtained an outside medical opinion from the Veterans Health Administration (VHA) in April 2015 with a December 2015 clarifying addendum.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

In September 2009, VA received a claim for service connection for bilateral knee disorder.  See VA Form 21-4139 (September 4, 2009).  The Veteran contends that he damaged both his knees during active duty in Iraq from the constant wearing of "load-bearing equipment," and from jumping up and down off the back of trucks and Humvees.  He reports bilateral knee pain since his last period of active duty.  See VA Form 9 (September, 23, 2010).

The Veteran argues that he had a chronic bilateral knee problem in service as shown by his "permanent profile."  See VA Form 21-4139 (July 9, 2014).  The Veteran further argues that the VA medical opinions are inadequate or flawed because they did not take into account his physical profile, significant impairment within a reasonable presumptive period, and that "combat consideration law" is for application.  See also Correspondence (July 8, 2014).

Additionally, the Veteran's argues that he had bilateral knee disability pre-dating his 2004-05 period of active duty that was aggravated by his service.  See Correspondence (February 2, 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation may not be conceded where the disability underwent no increase in seventy during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C F R § 3 306(b), Falzone v Brown, 8 Vet App 398, 402 (1995).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Thus, with respect to the Veteran's Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest to a degree of 10 percent or more within a specified time after separation from service-do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").


Factual Background

The Veteran had active service from April 1983 to April 1986, and from January 2004 to March 2005.  Report of enlistment examination dated in January reflects normal clinical evaluation of the lower extremities.  The Veteran denied a history of "trick" or locked knee, bone, joint or other deformity, arthritis/rheumatisim or bursitis, and swollen or painful joints.

A June 1989 quadrennial examination report reflects normal clinical evaluation of the lower extremities, and the Veteran was noted to be qualified for retention.  The Veteran denied a history of "trick" or locked knee, bone, joint or other deformity, arthritis/rheumatisim or bursitis, and swollen or painful joints.

An August 2001 Army National Guard enlistment record shows that he Veteran denied a history of swollen or painful joints, and knee trouble.  Clinical evaluation of the lower extremities was normal.  The Veteran's weight was recorded as 213 pounds, 24 pounds (lbs.) overweight.  Signficant interval history was noted as "body fat."  Pre-deployment physical dated in November 2003 showed no complaints or findings for abnormal knee pathology.  Pre-deployment physical dated in July 2004 showed that the Veteran denied medical problems and reported "good" health.  The Veteran denied a profile or light duty assignment.

Army National Guard records show that the Veteran was given a temporary physical profile in July 2008 due to bilateral knee arthritis and VA treatment records show that the Veteran underwent physical therapy for knee pain in September 2009 with no significant improvement.  In October 2009, the Veteran reported that his knee pain began in 2004, following his Iraq tour in which he carried 25 to 30 pound backpacks daily.  The assessment in October 2009 was bilateral knee pain, likely from osteoarthritis and patellar femoral syndrome.  X-ray showed degenerative changes with small osteophytes.

VA treatment records dated in May 2006 reflect that the Veteran presented to establish care, and "anger issues."  There were no complaints for either knee.  He presented again in August 2008 with mental health complaints, but he reported no symptoms regarding his knees.  VA mental health note dated December 2008 reflects that the Veteran reported that his knee hurts when he runs.  In June 2009, he reported knee pain since returning from Iraq.  Imaging studies in October 2009 reflect degenerative changes.  The Veteran was treated with physical therapy and the MOVE program due to obesity with weight of 262 lbs. and body mass index (BMI) of 35.  Subsequently dated records show ongoing treatment for bilateral knee disorder with pain and instability.  Diagnoses include osteoarthritis and patella-femoral syndrome.

Report of VA examination dated in March 2013 reflects in-person examination of the Veteran and review of the claims file.  The diagnosis was degenerative arthritis of the knees.  The examiner stated that:

Veteran's knee symptoms can be attributed to the above diagnosis [degenerative arthritis of the knee, bilateral].  Veteran has moderate degenerative changes of patellofemoral compartments.  Borderline patella alta (a congenital/developmental condition which would have preexisted service) likely contributes at least to some degree.  There is little reason to suggest that this condition was permanently aggravated beyond what one would expect from its natural history by military service.  Veteran also has mild degenerative arthritis of the tibiofemoral compartment of the knees.  This degree of arthritis is not uncommon in the general population at veterans [sic] age.  Mild pes planus (a congenital/developmental condition which would have preexisted military service) may or may not be a contributing factor to veterans [sic] knee pain.

Report of VA examination dated in February 2014 reflects that in-person exam of the Veteran and review of the claims file.  The examiner noted that STRs showed no in-service knee complaints, injury, or treatment although he may have experienced knee pain not to a magnitude for him to seek medical care.  Therefore, the examiner concluded that "bilateral knee pain is less likely than not related to his military [service], and to attempt to establish a nexus between his current knee condition is conjecture."

The Board requested an expert medical opinion in February 2015 on whether the Veteran's current knee disability diagnosed as osteoarthritis is as likely as not (50 percent probability or more) etiologically related to his period of active service from January 2004 to March 2005, to include his report of carrying 25 to 30 pound back packs daily, constant wearing of load-bearing equipment, and jumping up and down off the back of trucks and Humvees (as contended by the Veteran).

A VHA medical opinion dated in April 2015 reflects that the Veteran's current knee disability is less than likely as not etiologically related to his period of active duty between 2004 and 2005 based on a review of the record showing no knee complaints during active duty and for many years after active duty, and the 77 lbs. of added weight with a BMI of 35 since active duty.  The physician acknowledged the Veteran's theory of causation (i.e. that his 30 lb. backpack during active duty caused his knee problems), but he indicated that this was not as significant as the 77 lbs. of body weight added after active duty and the absence of knee complaints while carrying the 30 pound backpacks during active duty.

In an addendum dated in December 2015 VHA physician further explained why he believed that the Veteran's knee disability was not as likely as not related to active duty:

...the veteran had no complaints of knee pain until over 4 years after returning from active duty.  He had no discrete knee injury during his active duty service.  The veteran saw an independent orthopaedic surgeon who felt that "there is little reason to believe that this condition was permanently aggravated beyond what one would expect from its natural history by military service."  I agreed with this medical opinion.  The Veteran is now obese and has been diagnosed with bilateral degenerative knee arthritis 4 years after returning from active duty.  Knee osteoarthritis is a progressive condition that is not usually caused by a single event or activity.  The cause is usually multifactorial with some genetic component, lifestyle component, and environmental component.  The evidence is very limited regarding whether or not repetitive impact activities (such as running and jumping) actually contribute to the process.  There is actually some data to suggest that repetitive impact activity, such as long distance running, may actually be preventative of osteoarthritis.  There is however a great deal of quite clear evidence that obesity is strongly correlated with osteoarthritis, especially in the knee.  It is likely that the Veteran has had some degree of degenerative changes in his knees for quite some time, but that it has recently become symptomatic as he has put on more weight and decreased his activity.

However, despite my strong belief that the veteran's knee arthritis was not likely caused by his military service, it is ultimately not without speculation that I have arrived at this opinion.  I have no records of any knee problems prior to or during the service.  I am now only looking at one point in time at a degenerative condition and trying to speculate whether jumping up and down out of trucks several years in the past had anything to do with this.  I am afraid that it is impossible to make any conclusion in this situation without some degree of speculation.  What I would say is that the board now has 2 independent orthopaedic surgeons who both specialize in treating knee arthritis giving the same opinion that the degenerative condition in this veteran is less likely than not etiologically related to jumping up and down out of trucks and Humvees during his military service.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a bilateral knee disability to osteoarthritis.  A knee disability is not shown in service and arthritis is not shown within the initial post separation year; and the Veteran's current bilateral knee disability is not etiologically related to service.  Also, bilateral knee disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA, is not shown.

Knee complaints and abnormal knee pathology is first shown several years after the Veteran's service separation, and the more persuasive evidence of record shows that the Veteran's bilateral knee disability is unrelated to service.

The Veteran theorizes that his disability is due jumping on-and-off of trucks/Humvees with heavy backpacks and other physical activities associated with military service.  He is competent to report that his in-service activities, any injuries, symptoms, and treatment.  Layno, supra. See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this regard, the Board accepts that the Veteran was involved in physically demanding activities that included jumping on-and-off of trucks/Humvees with heavy backpacks during his active duty.  However, the Board finds that the Veteran is not competent to relate his knee disability to his in-service activities as he lacks any medical training and he has never asserted onset of knee symptoms contemporaneous with the activities he theorizes caused his disability.  Therefore, his opinion on the medical question of causation has no probative value.

Also, to the extent that the Veteran reports or suggests that he had knee symptoms during active duty periods (April 1983 to April 1986 and from January 2004 to March 2005), the Board finds that this assertion is not credible in view of normal clinical evaluation on pre-deployment examinations dated in 2003 and 2004, coupled with the absence of complaints or finding prior to 2008.  Therefore, his report of knee problems during active duty from April 1983 to April 1986, and from January 2004 to March 2005 has little probative value.

To the extent that the Veteran had a 2008 Army National Guard physical profile related to knee pain and abnormal knee pathology, the Board observes that this profile was not issued during a period of active duty and that evidence shows no indication that knee disability is related to injury during ACDUTRA or INADUTA.  Notably, the Veteran has never reported any discrete injury to either knee in his past medical history.  Thus, while the physical profile constitutes evidence showing knee disability and is probative of that fact, this evidence does not establish that knee disability either had its onset during active duty or was first manifested during active duty, or is due to injury sustained on ACDUTRA/INADUTRA.  Therefore, the evidence has limited probative value or weight.

The Board acknowledges the Veteran's earnest belief that his current bilateral knee disability stems from the rigors of his military service.  However, he has not presented any medical evidence in support of his theory of causation or entitlement.  Moreover, the medical evidence obtained by VA in this matter is not favorable to the Veteran.  The VA medical opinions show that it is less than likely as not that bilateral knee disability (osteoarthritis) is etiologically related to the Veteran's period of active duty from 2004 to 2005.  The opinions are highly probative as they are supported by a complete medical rationale after review of the claims file (to include the Veteran's physical profile), and were prepared by medical professionals with expertise in knee orthopedics.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the Veteran's February 2016 argument that he had bilateral knee disability pre-dating his 2004-05 period of active duty that was aggravated by his service.  See Correspondence (February 2, 2016).  The Board finds that this argument is without merit.  First, the Veteran did not have a preexisting disability of either knee prior to active duty in 2004-05.  The Board notes that the Veteran himself reported in September 2010 that bilateral knee pain existed only since his last period of active duty.  See VA Form 9 (September, 23, 2010).  Second, medical records associated with the Veteran's National Guard service shows that the Veteran denied a history of swollen or painful joints, and knee trouble on Army National Guard enlistment examination dated in August 2001; clinical evaluation was also normal for the knees.  Similarly, pre-deployment physicals dated in 2003 and 2004 showed no knee complaints or abnormal pathology.  Moreover, the Veteran is presumed to have been in sound condition upon service entry except for those conditions noted; pre-existing condition of the knees is not noted on any servic entry medical records.  Therefore, the Board finds that the Veteran's report of pre-existing disability is mere conjecture without any supporting evidence to corroborate that argument.

The Board has considered the finding of borderline patella alta, a congenital defect, noted during the March 2013 examination.  While congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes, a disability that is superimposed upon a congenital defect may be service connected as well as a congenital (developmental or familial) disease.  See 38 C.F.R. §§ 3.303 , 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).  Here, however, it is clear that the March 2013 examiner did not feel that such superimposed injury occurred here, as the examiner specifically found that there was little reason to believe that the condition had been permanently aggravated beyond its natural history by military service.

Lastly, the Veteran has argued that he should be afforded the benefit combat consideration laws.  The Veteran is unclear in this regard and his representative has not clarified his remarks in their appellate brief (informal hearing presentation).  To the extent that the Veteran is referencing the provisions of 38 U.S.C.A. § 1154(b), the Board finds that this provision is not for application in this matter.  Under 38 U.S.C.A. § 1154(b), in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, VA will accept as sufficient proof of service connection satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Here, while the Veteran served during a period of war from 2004-05 and was deployed to Iraq, he has not submitted satisfactory lay evidence of knee injury-in fact, he has denied any discrete injury to either knee.  The Board accepts his report of physically demanding activities that included jumping on-and-off of trucks/Humvees as consistent with the circumstances of his service, 38 U.S.C.A. § 1154(a), but the evidence weighs against his claim as discussed above.

The weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Accordingly the claim is denied.

ORDER

Service connection for bilateral knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


